Citation Nr: 1640069	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  11-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $41,983.80.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1989 to June 1993, July 1997 to April 1998, and from August 2000 to October 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran resides within the jurisdiction of the Seattle, Washington RO.

In April 2014, the Board remanded the Veteran's request for a waiver of recovery of overpayment for additional due process considerations.  Such due process considerations have been completed.  A Supplemental Statement of the Case was issued in October 2014. 

The case has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran was at fault in the creation of the indebtedness at issue, but she was not guilty of bad faith, misrepresentation or fraud.

2.  The recouping of the $41,983.80 in overpaid benefits would not deprive the Veteran of basic necessities. 

3.  The recovery of the overpayment at issue would not defeat the purpose for which they were awarded as the benefits were intended to provide disability compensation for the Veteran and her dependents.

4.  The failure to make restitution in this case would result in unfair gain to the Veteran. 

5.  The Veteran did not relinquish a valuable right or incur a legal obligation in reliance on the VA disability compensation overpayment


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA disability compensation benefits have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Nevertheless, VCAA provisions are not applicable to waiver of recovery of overpayment claims found in 38 U.S.C.A. § 5300, because Chapter 53 contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (noting that VCAA provisions are inapplicable to waiver of indebtedness claims).  

In any event, the Board points out that the RO, in the decision on waiver of indebtedness, and in an accompanying letter, has explained to the Veteran the bases for denial of the claim, and afforded her the opportunity to present information and evidence in support of the claim.  The Veteran has not referenced any pertinent, obtainable evidence that remains outstanding.  Accordingly, the Board finds that these actions satisfy any duty to notify and assist the Veteran.  Therefore, the Board finds that no further action is necessary under the VCAA.

Recovery of Overpayment

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a). 

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b). 

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government. It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (holding that VA must address all relevant factors in determining whether to exercise its equitable discretion in a waiver of indebtedness claim). 

The facts of this case are as follows:  the Veteran was awarded service-connected disability compensation benefits for right knee degenerative arthritis, lumbar degenerative disc disease, and residuals of right foot frostbite in a September 1993 rating decision.  A combined disability evaluation of 30 percent was assigned, effective June 16, 1993; at that time, the Veteran had no dependents.  

The Veteran had a daughter in September 1993 and married in July 1995.  She returned to active duty in July 1997, and was discharged from active duty in April 1998.  Her award of benefits was reduced to noncompensable (0 percent) from July 31, 1997 through April 26, 1998.  A 30 percent disability rating was assigned effective April 27, 1998.

The Veteran returned to active duty in August 2000.  In September 2000, the Veteran was awarded additional benefits for a dependent child and spouse.  At that time she was informed that she "must tell [VA] immediately if there is any change in the number or status of [her] dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid."  She was also provided a VA Form 21-8764, "Disability Compensation Award Attachment-Important Information,"" which explained her eligibility for VA compensation benefits.

In September 2008, the RO requested that the Veteran confirm the status of any dependents.  At that time, she confirmed that her daughter remained a dependent.  

In April 2009, the RO informed the Veteran that her compensation payments were going to be reduced because she failed to respond to a request for information regarding her dependents.  The RO noted that the status of her dependents had not been updated since 1999.  In May 2009, the Veteran submitted a VA Form 646c, Declaration of Status of Dependents.  She reported she divorced in August 2002 and remarried in April 2006.   She also reported that she had a second daughter in March 2006.  

In June 2009, the RO informed the Veteran that her benefits had been adjusted to reflect removal of her first husband from her award, and that the award had created an overpayment.  A subsequent letter informed the Veteran that a portion of her benefits would be withheld to recoup the debt of $3,408, effective September 1, 2009.  

Also in a June 2009 report of contact, it was noted that the Veteran was married to another veteran, and that she was a dependent on his award.

A July 1, 2009 report from Department of Defense Manpower Data Center reflects that the Veteran entered active duty on August 13, 2000 and remained on active duty.

A July 2009 letter informed the Veteran that, because a veteran may not receive VA benefits while on active duty, her VA benefits were being stopped effective August 13, 2000, and that payment of such benefits thus far created an overpayment.  An August 2009 letter informed the Veteran that the total amount of her debt due to overpayment, inclusive of the dependency overpayment amount, was $41,983.80. 

In November 2009, the Veteran submitted a statement requesting a waiver of her indebtedness due to financial hardship.  She argued that the creation of the debt was both her and the VA's combined fault, and stated that it would be a hardship for her to repay the debt as she was separated from her husband and caring for two children.  

In November 2009, the Committee on Waivers and Compromises denied the Veteran's request for a waiver of her $41, 983.80 debt.  In the denial, the Committee noted that the Veteran was notified of her original debt balance of $3,408.00 (due to divorce) in a June 10, 2009 letter.  She was notified of her additional debt balance of $38,575.80 (because she reentered active service) in a July 7, 2009 letter.  

In October 2010, the Veteran filed a notice of disagreement, and requested a waiver of her debt.  

The most recent financial status report in the claims file is from December 2009.  The Veteran did not complete information about her spouse's assets and debts because she was "legally separated" at the time.  She also did not include any information about her children other than to note a payment for childcare.  

She was discharged from active duty in October 2012.  She now has a combined disability rating of 90 percent.  

In May 2014, the RO requested that the Veteran complete a financial status report, in order to determine if there were any changes.  She did not respond.

As of December 2014, the Veteran's spouse and children continue to be dependents on her benefits award. 

The Veteran seeks a waiver of recovery of a debt created by an overpayment calculated as $41, 983.80.  She does not dispute or challenge the validity of the debt, but rather solely requests relief from the obligation to pay it.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The record reflects that partial payment of the debt has been made under the U.S. Department of Treasure offset program, and that the outstanding  balance of $17,727.67 remained as of October 2014.  

While the Veteran does not dispute the validity of the debt, the Board nonetheless finds that the Veteran was solely at fault in the creation of the overpayment.  At the outset, the Board points out that the Veteran was not entitled to collect VA disability benefits while on active duty.  See 38 U.S.C.A. § 5304; 38 C.F.R. § 3.654.  Given that her disability compensation benefits were effectively suspended when her benefits reduced to 0 percent while she was on active duty from July 1997 to April 1998, the Board finds any argument by the Veteran that the creation of the debt while she was on active duty was both her and the VA's combined fault to be without merit.  In this regard, the Board points out that the Veteran was in the best position to notify the RO of her return to active duty status.  The Board also reiterates that, in September 2000, the Veteran was provided a VA Form 21-8764.  Although a copy of this form is not of record, the September 2000 letter specifically refers to this document being enclosed. Additionally, the Veteran has not alleged non-receipt of the VA Form 21-8764, and there is no clear evidence of record that this document was not attached.  Thus, the Board presumes that the Veteran was provided the VA Form 21-8764 as indicated.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (there is a presumption that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations).

The VA Form 21-8764 states that an award of disability compensation is subject to future adjustment upon receipt of evidence showing any change in the degree of disability, and that payments may also be affected by reentrance into active military or naval service, receipt of armed forces service retirement pay, receipt of benefits from the Office of Federal Employees Compensation, and receipt of active duty or drill pay as a reservist or member of the federally recognized National Guard.  The VA Form 21-8764 also states that any of the aforementioned circumstances must be promptly brought to the attention of VA.  

Moreover, the Board also points out that the Veteran was not entitled to collect dependency benefits for a spouse following the dissolution of her marriage. See 38 C.F.R. §§ 3.660, 3.661.  In light of clear language in the September 2000 letter, indicating that any change in dependents must be reported so as to avoid an overpayment, any argument by the Veteran that the original debt of $3,408 should be waived because she was unaware of her obligation to report her divorce in August 2002 is of no avail.  Again, the Board points out that the Veteran was in the best position to inform VA of the change in her marital status.  

The Board now turns to the question of waiver of recovery.  In this case, the Committee on Waivers and Compromises concluded in its November 2009 decision that the Veteran did not exhibit fraud, misrepresentation, or bad faith in the creation of the overpayment.  The Board agrees with this finding.

Thus, the next issue to be addressed is whether a collection of the debt would be contrary to the principles of equity and good conscience.  

In determining whether recovery would be against equity and good conscience, the Board finds that the actions of the Veteran, alone, created the debt.  To that end, the record reflects that the Veteran failed to inform VA in a timely fashion of her divorce in August 2002 and that she returned to active duty status in August 2000.  The Veteran was duly informed of her obligation to report a return to active duty or a change in the status of her dependents, and the Board finds that her failure to do so led to the creation of the overpayment in this case.  Furthermore, there is no indication of any fault on the part of VA in the creation of the overpayment; prompt action was taken by the RO to reduce benefits upon learning of the Veteran's return to active duty and the change in the status of her dependents.  

In regard to whether collection of the debt would defeat the purpose of the benefit, the Board finds that collection would not defeat the purpose of the benefit.  The Veteran was in receipt of benefits to which she was not entitled and a waiver of recovery would constitute unjust enrichment.  Here, withholding benefits to recover the debt would not defeat the purpose of VA compensation benefits because the Veteran was not entitled to benefits received in light of her divorce and her active duty status, which resulted in the creation of the debts.  Rather, the Veteran was statutorily prohibited from receiving VA compensation during the period she was on active duty.  She was also prohibited from collecting additional dependency benefits for a spouse while unmarried.  If a waiver of recovery is granted it would create an unfair gain to the Veteran because she would be allowed to retain funds to which she was not entitled.  Under such circumstances, to allow her to retain VA benefits would constitute unjust enrichment.  In addition, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right.

The Board has considered whether the Veteran would be subjected to undue hardship if the debt were recovered.  As noted above, the Veteran last provided a financial status report in December 2009, prior to the award of a 90 percent disability evaluation.  Nevertheless, a September 2013 VA Form 21-4192, Request for Employment Information in Connection with a Claim for Benefits, reflects that the Veteran is in receipt of disability retirement pay of $2,466 per month.  A December 2014 letter from the RO shows that her monthly disability payment, including payment for 3 dependents, was $3,616.  The December 2009 financial status report reflects average monthly expenses of $3,400 and other debts as $1,445 per month; such expenses and debts reflect cellular phone, car payments and insurance, and consumer debt.  The Board notes that "financial hardship" is primarily intended to mean that a veteran would be deprived of basic necessities such as food, clothing, and shelter, which do not appear to be factors here.  Based on the reported income and expenses, the Board finds that recoupment of this debt would not cause undue financial hardship. 

Moreover, considerations of hardship must be weighed against the other factors, which, as discussed above, are against the Veteran's claim.  Most significantly, the Veteran is at fault for creation of the debt, and failure to repay the debt would result in unfair gain to her.  The only reason this debt was created was because of the Veteran's failure to disclose a change in dependency and a return to active status, in spite of being notified that such disclosures are required.  

In viewing the elements of equity and good conscience, the Board concludes that the negative evidence outweighs the positive evidence and that the facts in this case demonstrate that waiver of recovery of the overpayment is not against equity and good conscience.  Accordingly, waiver of recovery of the overpayment is denied.


ORDER

Entitlement to waiver of recovery of the debt of $41,983.80 due to overpayment of VA compensation benefits is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


